 1
     Matthew K. Higbee, Esq.
 2   HIGBEE & ASSOCIATES
     2445 Fire Mesa Street, Suite 150
 3   Las Vegas, NV 89128

 4   James Sellers
     LAW OFFICES OF JEFFREY LOHMAN, P.C.
 5
     4740 Green River Rd., Suite 310
 6   Corona, CA 92880

 7   Attorneys for Plaintiff Janet Hill
 8   Robert W. Freeman
     Priscilla L. O’Briant
 9
     LEWIS BRISBOIS BISGAARD & SMITH LLP
10   6385 S. Rainbow Boulevard, Suite 600
     Las Vegas, Nevada 89118
11   Tel. 702-893-3383
     Fax 702-893-3789
12

13   David Matthew Krueger (Pro Hac Vice)
     BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
14   200 Public Square, Suite 2300
     Cleveland, OH 44114
15   216-363-4500
     Fax: 216-363-4588
16   Email: dkrueger@beneschlaw.com
17
     Attorneys for Defendant USAA Savings Bank and
18   USAA Federal Savings Bank, incorrectly identified
     as USAA Savings Bank
19

20

21                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
22                                     LAS VEGAS DIVISION

23   JANET HILL,                                       Case Number: 2:19-cv-01312-RFB-VCF

24                  Plaintiff,
            v.                                         JOINT STIPULATION OF DISMISSAL
25
                                                       WITHOUT PREJUDICE
26   USAA SAVINGS BANK,

27                                  Defendant.
28

                                                   1
 1

 2            Pursaunt to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to this action hereby stipulate to the

 3   dismissal of this action without prejudice and with each party to bear its own fees and costs of

 4   court.
 5
     Dated this 9th day of Ocotber, 2019.
 6

 7
     /s/ David M. Krueger                                   By: /s/ James Sellers
 8   David M. Krueger (Pro Hac Vice)                        JAMES SELLERS
     Ohio Bar No. 0085072                                   (Pro Hac Vice)
 9   Nora K. Cook (Pro Hac Vice)                            Oregon Bar No. 184404
     Ohio Bar NO. 0086399                                   LAW OFFICES OF JEFFREY LOHMAN,
10   BENESCH, FRIEDLANDER COPLAN &                          P.C.
     ARONOFF LLP                                            4740 Green River Rd., Suite 310
11
     200 Public Square, Suite 2300                          Corona, CA 92880
12   Cleveland, Ohio 44114
                                                            MATHEW HIGBEE
13   ROBERT W. FREEMAN, ESQ.                                Nevada Bar No. 11158
     Nevada Bar No. 3062                                    HIGBEE & ASSOCIATES
14   PRISCILLA L. O’BRIANT, ESQ.                            8871 W. Flamingo Road
15   Nevada Bar No. 10171                                   Suite 202
     LEWIS BRISBOIS BISGAARD & SMITH                        Las Vegas NV 89147
16   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118                                Attorney for Plaintiff
17
     Attorney for Defendant
18
                                                IT IS SO ORDERED:
19

20

21                                              ________________________________
22
                                                RICHARD F. BOULWARE, II
                                                UNITED STATES DISTRICT JUDGE
23
                                                DATED this 10th day of October, 2019.
24

25

26

27

28

                                                        2
